ANDERSON, Judge
(dissenting):
I respectfully dissent. The majority holds Byrd is barred from asserting in South Carolina that the Maine court did not have personal jurisdiction over him. I disagree.
In reaching this conclusion, the majority relies on Colonial Pacific Leasing Corp. v. Taylor, 326 S.C. 529, 484 S.E.2d 595 (Ct.App.1997):
“The requirements of full faith and credit bar a defendant from collaterally attacking a divorce decree on jurisdictional grounds in the courts of a sister State where there has been participation by the defendant in the divorce proceedings, where the defendant has been accorded full opportunity to contest the jurisdictional issues, and where the decree is not susceptible to such collateral attack in the courts of the State which rendered the decree.”
Id. at 534, 484 S.E.2d at 597 (emphasis added).
Because Byrd was not “accorded Ml opportunity to contest” the jurisdictional issue, Colonial Pacific is not controlling here. In his answer, Byrd declared: “I do not submit to the jurisdiction of this court.” Thereafter, in his response to Gregoire’s summary judgment motion, Byrd challenged the Maine court’s jurisdiction over him. These responses did not constitute a general appearance on Byrd’s part. In ruling on the summary judgment motion, the court merely made a handwritten notation in the margin which read: “Summary Judgment Granted on the issue of liability, only, in favor of Plaintiff. The Clerk shall schedule a hearing in damages and notify the parties.”
*497Admittedly, no notice of any nature whatsoever was given to Byrd before the two sentence order was issued by the Maine court. Gregoire contends the Maine court had the right to issue the order without notice under the Maine Rules of Civil Procedure (the Maine Rules). Gregoire had moved for summary judgment. Rule 7 of the Maine Rules mandates a response to a summary judgment motion within twenty one days. Byrd responded on the twenty seventh day. Facially, the Maine court held Byrd in default and issued the order. This was improper.
The North Carolina Court of Appeals, in Erlich Foods Int’l v. 321 Equip. Co., 80 N.CApp. 71, 341 S.E.2d 69 (1986), was faced with a situation similar to the case sub judice. Erlich Foods (the plaintiff), a California company, filed an action in California against 321 Equipment Company (the defendant), a North Carolina company. The defendant submitted in writing to the California court a document entitled “SPECIAL APPEARANCE TO CONTEST JURISDICTION.” In this document, the defendant moved the court to dismiss the action for lack of personal jurisdiction. Attached was a sworn affidavit of Bernard Dalton as president of the defendant company, denying any contacts with the state of California which would be sufficient to allow a California court to exercise jurisdiction over the defendant. A document entitled “ARGUMENT IN SUPPORT OF SPECIAL APPEARANCE TO CONTEST JURISDICTION” was submitted by the defendant. The document stated, inter alia, “ ‘321 Equipment Company has no contacts whatsoever with the state of California, and that the service obtained in this matter was defective.’ ” Id. at 72. The defendant further argued consistent with its special appearance that the California court did not have jurisdiction over it. Thereafter, the plaintiff unsuccessfully attempted to enter default against the defendant but the “ ‘clerk ... declined to do so.’ ” Id.
Approximately eight months later, the defendant’s counsel received a copy of a document entitled “Notice of Motion and Motion for an Order Entering Default Against 321 Equipment Company, Points & Authorities and Declaration of James Weston and Bruce Altschuld in Support Thereof.” The basis for the plaintiffs motion entailed allegations that documents filed by the defendant did not constitute proper responses to a *498serving of summons and complaint and “[did] not serve to make a proper challenge to jurisdiction.” Id. The plaintiff requested the following:
“Under these circumstances, it is Plaintiffs position that the Defendant has made no adequate attempt to challenge the jurisdiction of the court and in fact has, in effect, not responded to the Court’s summons in an appropriate manner. Therefore, Plaintiff respectfully requests that Defendant’s ‘Special Appearance to Contest Jurisdiction’ should be stricken and Default should be entered against the Defendant.”
Erlich Foods Int’l, 341 S.E.2d at 72.
The defendant was not represented at the hearing on the plaintiffs motion. The court struck the special appearance of the defendant and entered default.
The plaintiff then instituted an action in North Carolina alleging it was entitled to have the North Carolina court give full faith and credit to a default judgment entered in a California court against the defendant. The trial court found the defendant did not have sufficient contacts with the state of California for the California courts to exercise personal jurisdiction over the defendant. On appeal, the North Carolina Court of Appeals concluded:
The court did not consider any of defendant’s grounds for contesting the California court’s exercise of personal jurisdiction over defendant. The court merely granted plaintiffs request to strike defendant’s pleadings because of plaintiffs assertion that they were improper responses to its complaint and summons. We hold that by striking defendant’s special appearance the court effectively precluded the full and fair litigation of defendant’s assertion that the California court should not be allowed to exercise in personam jurisdiction over it.
Erlich Foods International, 341 S.E.2d at 72 (emphasis added). Similarly, in the instant case, by ignoring the issue, the Maine court “effectively precluded the full and fair litigation” of Byrd’s contention the Maine court did not have personal jurisdiction over him.
Moreover, the Maine court did not address the “jurisdictional issue,” either factually or legally. I reject the notion the *499Maine court implicitly ruled on jurisdiction. The word “jurisdiction” is not in the order, which is imbued with brevity. Does the word “liability” mean “jurisdiction”? To encapsulate “jurisdiction” into the word “liability” would strain grammatical endeavors. Simplistically put, the Maine court ignored the basic constitutional issue of jurisdiction in personam. The record of the Maine court wreaks havoc with the mandate of decisions emanating from the United States Supreme Court in regard to Full Faith and Credit activities.
Further, adverting to the merits, the appropriate query is whether the Maine court properly exercised personal jurisdiction over Byrd pursuant to Maine law. The validity and effect of a foreign judgment must be determined by the laws of the state that rendered the judgment. See Hamilton v. Patterson, 236 S.C. 487, 115 S.E.2d 68 (1960).
The jurisdictional reach of Maine’s long-arm statute, Me. Rev.Stat.Ann. tit. 14, § 704-A (1980), is coextensive with the permissible exercise of personal jurisdiction under the due process clause of the fourteenth amendment. Interstate Food Processing Corp. v. Pellerito Foods, Inc., 622 A.2d 1189 (Me. 1993). In order to exercise personal jurisdiction over a nonresident defendant consistent with the requirements of due process, the court must conclude that (1) Maine has a legitimate interest in the subject matter of the litigation; (2) the defendant, by his conduct, reasonably could have anticipated litigation in Maine; and (3) the exercise of jurisdiction by Maine’s courts comports with traditional notions of fair play and substantial justice. Murphy v. Keenan, 667 A.2d 591 (Me.1995). The plaintiff bears the burden of establishing that Maine has a legitimate interest in the controversy and that the requisite minimum contacts exist such that the defendant should reasonably expect litigation in Maine. Frazier v. BankAmerica Int'l, 593 A.2d 661 (Me.1991). Once these matters have been established, the burden of proof shifts to the defendant to show that the exercise of jurisdiction does not comport with traditional notions of fair play and substantial justice. Murphy, supra.
In the present case, the sale of the car was conducted in South Carolina. Byrd never traveled to Maine, nor did he conduct any business activity there. His only contact with *500Maine was the advertisement he placed in a national magazine. Gregoire’s cause of action does not arise out of an act done or transaction consummated in Maine. Byrd did not avail himself of any law or benefit of Maine merely by advertising in the national publication. See Carothers v. Vogeler, 148 Vt. 316, 532 A.2d 580 (1987). Gregoire failed to demonstrate the requisite minimum contacts exist between Byrd and the state of Maine so that Byrd should reasonably expect he would be subject to suit in Maine. Thus, Gregoire did not meet his burden of establishing the second prong of the three part legal standard for due process in the exercise of personal jurisdiction.
I would hold Byrd did not have sufficient contacts with the state of Maine to allow Maine to exercise personal jurisdiction over Byrd. The trial court erred by giving full faith and credit to the Maine judgment. Additionally, I conclude Byrd was not “accorded full opportunity to contest” the jurisdictional issue. Finally, the Maine court made no ruling on the jurisdictional issue.